UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7177


RAYMOND JUNIOR LEWELLYN,

                  Petitioner - Appellant,

             v.

NORTH CAROLINA DEPARTMENT OF CORRECTIONS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Wallace W. Dixon,
Magistrate Judge. (1:08-cv-00788-WWD)


Submitted:    September 28, 2009            Decided:    November 17, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Junior Lewellyn,       Appellant     Pro Se.       Clarence Joe
DelForge, III, Assistant        Attorney     General,    Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Junior Lewellyn seeks to appeal the magistrate

judge’s    order    dismissing       Lewellyn’s      28    U.S.C.      § 2254    (2006)

petition   as    untimely. *     We     dismiss      the    appeal      for     lack   of

jurisdiction because no notice of appeal was timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  This appeal period

is “mandatory and jurisdictional.”                  Browder v. Dir., Dep’t of

Corr.,    434   U.S.   257,    264     (1978)   (quoting      United       States      v.

Robinson, 361 U.S. 220, 229 (1960)).

            The magistrate judge’s memorandum and recommendation

was issued on February 3, 2009.                 Hearing no objections, the

magistrate judge entered final judgment on the docket on June

11,   2009.        Lewellyn    filed     his    untimely      objection         to     the

magistrate judge’s recommendation on June 26, 2009, which the

district court treated as his notice of appeal.                        Even construed

liberally,      however,   Lewellyn’s        objection       to     the    magistrate

judge’s    recommendation        falls       well     short       of      the    notice


      *
        The   parties   consented  to   the  magistrate                         judge’s
jurisdiction pursuant to 28 U.S.C. § 636(c) (2006).



                                         2
requirements of Fed. R. App. P. 3(c).       No other document that

could be construed as a notice of appeal was filed within the

appeal period.   Because Lewellyn failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          DISMISSED




                                 3